DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Objection to Title
The title of the invention is not descriptive.  The title “BREAKING APART A PLATFORM UPON PENDING COLLISION” is not descriptive of the invention as claimed.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP §606.01).  The instantly pending claim set appears to be directed toward a much more specific characteristic of a platform relative to an event or zone and how such platform breaks apart.  The Applicant should amend the title to include additional data regarding the scope of the invention.
Claim Objections
Claims 1, 3, 4, 9, 16, 17, and 20 are objected to because of the following informalities:  
As per claim 1, Applicant recites “within at least a zone associated with a floating platform as a collision zone or a safety zone”.  This limitation is awkwardly phrased with regard to the collision or safety zones and how such zones relate to the zone associated with aa floating platform.  It appears as though some words may be missing.
As per claim 1, Applicant recites “release a one or more component parts” of which the inclusion of the article “a” appears unnecessary.
As per claim 3, Applicant recites “such that a release of the one or more component parts” wherein the article “a” appears as though it should be replaced with the article ‘the’ to indicate that such release is the release of claim 1. 
As per claim 4, Applicant recites “the zone is operable to be changed” which is awkwardly phrased as a zone does not appear to be a structural component that can be operated.  It appears as though the Applicant is seeking to recite a property of the zone such that is able to be modified.
As per claim 9, Applicant recites “a line length and strength” which is awkwardly phrased.  This limitation has been interpreted as ‘wherein in a length of the one or more lines and a strength of the one or more lines’.
As per claim 16, Applicant recites “event include one or more” which has been interpreted as though “include” is pluralized.
As per claim 16, Applicant recites “restricted airspace and determination” which is missing a comma after “airspace”.
As per claim 17, Applicant recites “using GPS coordinates” without including the full term for which GPS serves as an abbreviation.  
As per claim 20, Applicant recites “configured to keep the … remain connected to the payload” which is awkwardly phrased with regard to “keep” and “remain connected”.  It appears that the limitation “remain” should be omitted. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following limitations have been interpreted under 35 U.S.C. §112 (f).
As per claim 1, Applicant recites: “a device operable to release a one or more component parts from the floating platform upon activation”.
As per claims 15 Applicant recites: “a device that is configured to uncouple, upon activation, at least one of the releasably coupled one or more component parts”.
The means of claims 1 and 15 appear to be supported by paragraphs [0079] [0081] of the Applicant’s Specification as filed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claim 1, Applicant recites “within at least a zone associated with a floating platform as a collision zone or a safety zone” which appears as though the Applicant is missing a word or phrase in the limitation.  It appears as though the word missing may be ‘such’ as part of the phrase ‘such as’ which would render the claim indefinite.  The Applicant’s choice of wording renders it unclear as to what is being instantly claimed with regard to zones being entered, especially since the disclosure indicates that a collision zone may be wholly contained within a safety zone.  The claim as recited essentially presents an overlapped range that renders the claim additionally indefinite.
As per claim 3, Applicant recites “the collision zone excludes a volume of space” which is indefinite as it is unclear whether the Applicant is seeking to claim an exclusion of space from the area referred to as the collision zone or an exclusion of space in which a release of components can take place.
As per claim 4, Applicant recites “population density at a geolocation of the floating platform” which is indefinite as the claim could be referencing a geolocation at the any altitude from the earth upward, thus indicating the population density on earth or the population density of other craft occupying the same vertical column.
As per claim 5, Applicant recites “wherein a risk of collision is high” without reciting what the risk of collision is between.  It is unclear if the collision is between an in-flight aircraft and the floating platform or the components parts from the floating platform.  This lack of clarity renders the claim indefinite.
As per claim 6, Applicant recites “determined based on a method for a probability of collision” which appears to be missing at least one word between “a” and “probability”.  Given the multitude of words which could fit in the gap prior to “probability” the scope of this claim is unclear and thus indefinite.  
As per claim 6, Applicant recites “a relative flight – path vector” which appears to be missing at least one word prior to “a relative flight”.  Given the multitude of words which could fit in the gap prior to the quoted limitation, the scope of this claim is unclear and thus indefinite.  
As per claim 8, Applicant recites “the one or more component parts remain connected to a payload or remaining of the one or more component parts after separation” which suffers from several defects rendering the claim unclear and indefinite.  Firstly, the base claim recites “remain attached” which obfuscates the antecedent basis for the instant claim.  Secondly, “or remaining of the one or more component parts after separation” appears to be missing words and is not prima facie clear what the Applicant is seeking to claim.  Thirdly, the phrasing of the claim “by the one or more lines” is placed awkwardly such that its significance is muted in a reading of the claim as a whole.  
As per claim 10, the phrase "e.g.," renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As per claim 10, the phrase "and so on" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
As per claim 11, Applicant recites “mechanism of claim 1, wherein one or more connectors”.  However, the lack of an article prior to “one or more”, the context of the claim, and the lack of inclusion of any connectors in claim 1 renders it unclear as to whether the Applicant has asserted the proper dependency.  As such, this claim has been rendered indefinite.
As per claim 12, the Applicant recites five separate varieties of connectors and subsequently recites “a connector of the zone-based” which is indefinite as it is unclear if the 
As per claim 15, Applicant recites “a releasably coupled one or more component parts, wherein the payload of the floating platform comprises” and goes on to list a number of items.  It is unclear if the listed parts are the “releasably coupled one or more component parts” or part of the floating platform.  As such, this claim has been rendered indefinite.
As per claim 17, Applicant recites “the recovery system … is on parachutes and / or is by a homing beacon” which is unclearly phrased to the point that it is unclear what is exactly being claimed.  As such, this limitation has been rendered indefinite.  
Claim 18 recites the limitations "the collision zone" and “the safety zone” in lines 4 and 7 respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation "the connector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 19, Applicant recites “configured to uncouple” without either providing what elements are coupled or antecedent basis for a coupling capability of the connector.  As such, this claim has been rendered indefinite.


As per claim 20, the phrasing of the claim renders unclear the scope of protections sought by the Applicant.  The Applicant recites “the release mechanism is configured to keep the … parts … remain connected to the payload … after separation by a one or more lines”.  It’s unclear if the lines or release mechanism are causing separation or continued connection.  As such, this claim has been rendered indefinite.
Claims 2- 14 and 16-20 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.


Intended Use
It is noted that claims 8, 10, 18, and 20 contain multiple statements of intended use or field of use (e.g. “to allow”, “to reduce”, “to provide”, “to allow”, etc.).  These “to” clauses are essentially method limitations.  While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference cited supra.  
                See MPEP § 2114 which states:
“A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.”  

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  
                As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.  Furthermore, MPEP §2111.04 sets forth that language suggestive of a limitations does not limit a claim to that optional recitation.  
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) “adapted to” or “adapted for” clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) “wherein” clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) “whereby” clauses.”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.

Statement of Official Notice
In the instant Office Action, the Examiner has taken official notice in one or more instances as assertions of well-known prior art or common knowledge in accordance with MPEP §2144.03.  Applicant is on notice that these noticed facts must be adequately traversed, otherwise they will be taken as admitted prior art by the Applicant (MPEP §2144.03(C)).  Traversal must be “must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)” (Id.).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16, 18, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 12, 14, and 18 (as identified below) of  US 10,207,802 and unpatentable over claims 23, 22, and 25 (as identified below) of  US10,696,400. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are of a broader scope than those issued.  As such, there is an overlap in claim 

Pending Claim Language 
(Claims as numbered)
Issued Claim ‘802
(Claims as numbered)
Issued Claim ‘400
(Claims as numbered)
15. (Original) A system, comprising: a processor configured to determine an occurrence of a pre-determined event between a floating platform and an aircraft; the floating platform comprising a payload comprising a releasably coupled one or more component parts, wherein the payload of the floating platform comprises a power supply, a battery, a ballast system, an antenna system, an electronic system, a housing, or any combination thereof, wherein at least one of the releasably coupled one or more component parts is coupled to a recovery system; a release mechanism comprising a device that is configured to uncouple, upon activation, at least one of the releasably coupled one or more component parts; and 4Attorney Docket No. SPDC-004-03US U.S. Patent Application No. 16/884,799 a controller configured to activate the release mechanism in response to the occurrence of the pre- determined event; wherein at least one of the releasably coupled one or more component parts has a weight or density less than a certain value permissible under an aviation guideline.
11. A system comprising a floating platform, a ground station and/or other floating platforms; wherein the floating platform comprises: a component comprising releasably-coupled component parts; and a release mechanism comprising a device configured to uncouple the component parts upon activation in response to a determination that an aircraft is within at least a safety zone to the floating platform; wherein at least one of the component parts has a weight or density less than a certain value permissible under an aviation guideline; and wherein the system is configured for remote activation via the ground station or any one or more of the other floating platforms.

13. The floating platform of claim 11, wherein the payload floating platform comprises a power supply, a battery, a ballast system, an antenna system, an electronic system, a housing, or any combination thereof.

The addition of a processor to carryout the determination step was a well-known modification.  It would have been obvious to 


    23. The floating platform of claim 21, wherein the payload floating platform comprises a power supply, a battery, a ballast system, an antenna system, an electronic system, a housing, or any combination thereof.

The addition of a processor to carryout the determination step was a 
16. (Original) The system of claim 15, wherein the pre-determined event include one or more of a command received from a ground station in communication with the floating platform, a mission termination command, determination that the floating platform has entered a prohibited or restricted airspace and determination that the aircraft is within at least a safety zone or a collision zone relative to the floating platform.
12. The floating platform of claim 11, wherein the pre-determined event further comprises one or more of (i) a command received from a ground station in communication with the floating platform, (ii) a mission termination command, and (iii) a determination that the floating platform has entered a prohibited or restricted airspace.
22. The floating platform of claim 21, wherein the pre-determined event further comprises one or more of (i) a command received from a ground station in communication with the floating platform, (ii) a mission termination command, and (iii) a determination that the floating platform has entered a prohibited or restricted airspace.
18. (Currently amended) The system of claim 15- -A1 , wherein the release mechanism is operable to release the releasably coupled one or more component parts from the floating platform upon activation wherein the releasably coupled one or more component parts descend to earth under gravity if the aircraft is in the collision zone or the releasably coupled one or more component parts are configured to be separated so as to remain attached to the floating platform by a one or more lines to provide distance between the releasably coupled one or more component parts 


19. (Original) The system of claim 15, wherein the release mechanism is configured to include at least one of a connector, a solenoid, a motorized drum, a spring-loaded blade, a thermal cutter, an electrically releasable glue, a magnetically releasable fastener, and a chemically releasable fastener; the connector comprising at least one of an electrical connector, a magnetic connector, an electromagnetic connector, a pneumatic connector or a hydraulic connector, wherein the connector of the release mechanism is configured to uncouple upon activation of the release mechanism.
    18. The system of claim 11, wherein the device comprises at least one of a connector, a solenoid, a motorized drum, a spring-loaded blade, a thermal cutter, an electrically releasable glue, a magnetically releasable fastener, and a chemically releasable fastener; the connector comprising at least one of an electrical connector, a magnetic connector, an electromagnetic connector, a pneumatic connector or a hydraulic connector, wherein the connector of the release mechanism is configured to uncouple upon activation of the release mechanism.
25. The floating platform of claim 21, wherein the release mechanism comprises at least one of a solenoid, a motorized drum, a spring-loaded blade, a thermal cutter, an electrically releasable glue, a magnetically releasable fastener, and a chemically releasable fastener.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 1, the closest available prior art does not teach or disclose:  “a device operable to release a one or more component parts from the floating platform upon activation of the zone-based release mechanism wherein the one or more component parts descend to 
As per claim 17, the closest available prior art does not teach or disclose: “the recovery system for released components to return to earth is on parachutes and / or is by a homing beacon that broadcasts its position using GPS coordinates.”
As per claim 20, the closest available prior art does not teach or disclose:  “release mechanism is configured to keep the releasably coupled one or more component parts remain connected to the payload or other components after separation by one or more lines wherein the one or more lines may include strings, wires, fiber optic cables, tubing wherein the one or more lines may carry power, data, gases, rotary motion, vibration, to allow continued full or partial operation of the component or components connected to the one or more lines.”

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/RICHARD A GOLDMAN/Examiner, Art Unit 3663